DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Examiner has reconsidered the Election / Restriction requirement presented in the OA dated 4/15/2022.  
Consider the Election / Restriction requirement withdrawn and all claims are pending.

Allowable Subject Matter

Claims 16-30 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 16, Valeton (US 2016/0090499) discloses: a process for producing an article/layer (see method of [0017], ink-jet printing of [0003]; article formed by printing ink composition) of a build material (see tin complex of claim 17) which is heated (see heat convection of [0061]).
Valeton is silent as to the cross-link-ability of the groups in the tin complex, however, does disclose that it is a multifunctional ligand (see claim 17).
 Valeton does not disclose that the material is a Zerewitinoff-active H atom, wherein the build material includes one or more cyclic tin compounds of the Formula F-1, F-II and/or F-III.
Cyclic tin complexes were known in the art of OLEDs – see tin complex of claim 12 of US 8835021, CA 2680969, and CA 2959566 - , but this particular Markush grouping of tin complexes were NOT known as catalysts in the additive manufacturing or printing arts before the effective filing date.
While DE 102008021980 and DE 102009051445 made polyurethanes with such tin complexes, it would not have been obvious to inkjet print the recited materials.  Nor would it have been obvious to print, in classical 2D or additively manufactured 3D types, such materials.
TW 526207 and TW I259189 detail cyclic tin complexes as catalyst but do NOT provide motivation to combine such polymerization processes with printing or additive manufacturing methods.
Hulse (GB 899948), while describing the species of cyclic organo-tin complexes within the disclosed Markush grouping would not have yielded predictable results to one of ordinary skill in the art before the effective filing date and would NOT have arrived at the claimed invention from the disclosure of Valeton, any of the other references of record or not of record, before the effective filing date.
Therefore, claim 1 is deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743